EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard A. Sutkus on 22 June 2022.

The application has been amended as follows: 
on page 2 of the instant specification, the term "Figures" on line 32 has been replaced with --Brief Description of the Drawings--.

Terminal Disclaimer
The terminal disclaimer filed on 09 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of of any patent granted on Application No. 17/047,350 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a multilayer element comprising a first layer element and a second layer element directly adhered together by an interlayer.  The interlayer element comprises a polymer composition comprising a peroxide crosslinked copolymer of ethylene and 1-octene having a density in the range of 855-875 kg/m3 that is first grafted before being crosslinked.  Prior to crosslinking, the copolymer bears silane group(s) introduced by a hydrolysable unsaturated silane compound represented by formula (I).  The interlayer is a monolayer element consisting of the polymer composition and/or the multilayer element is transparent.
	Friedman et al. represent the closest prior art.  Upon reconsideration, the examiner agrees with the applicant (see paragraph bridging pages 8 and 9 in the reply filed 09 May 2022) that one of ordinary skill in the art would not expect a silane melt compounded with the polymer in an extruder to necessarily graft the silane to the polymer.  While mixing the polymer with the grafting agent in an extruder is disclosed in the instant specification as a means for grafting the agent to the polymer (e.g. page 25, lines 8-25), the mixing is done in the presence of a radical initiator that is not taught or suggested by Friedman et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787